COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Joseph Dwayne Gibbs v. The State of Texas

Appellate case number:      01-17-00142-CR

Trial court case number:    1270510

Trial court:                176th District Court of Harris County

       This Court’s July 11, 2017 Order of Abatement had granted appellant’s motion to
abate, abated this appeal, and remanded for the trial court to enter the required written
findings of fact and conclusions of law regarding the voluntariness of appellant’s
statements and admissions following the denial of his pre-trial motion to suppress. On
November 17, 2017, a compliant supplemental clerk’s record with the trial court’s
findings of fact and conclusions of law, signed on November 8, 2017, was filed in this
Court.
        Accordingly, the Court sua sponte directs the Clerk of this Court to REINSTATE
this case on the Court’s active docket.
       Appellant is ORDERED to file his appellate brief no later than 30 days from the
date of this order. See TEX. R. APP. P. 2, 38.6(a)(1), (d).
       The State’s appellate brief, if any, is ORDERED to be filed no later than 30 days
from the filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).


       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually     Acting for the Court
Date: November 28, 2017